PER CURIAM.
The petition for rehearing herein directed to the Order of this Court dated March 17, 1964, quashing the petition for certio-rari filed herein seeking a review of the decision of the District Court of Appeal, First District of Florida, in Cobb v. Brew, 155 So.2d 814, is hereby granted, the Order of this Court of March 17, 1964, above re*519ferred to is hereby vacated, set aside and held for naught.
The petition for writ of certiorari reflected probable jurisdiction in this Court. We issued the writ and have heard argument of the parties. After hearing argument and upon further consideration of the matter, we have determined that the petition is without merit. Therefore, the writ must be and is hereby discharged and the petition for writ of certiorari is dismissed.
It is so ordered.
DREW, C. J., and THORNAL, O’CON-NELL and CALDWELL, JJ., concur.
THOMAS, ROBERTS and ERVIN, JJ., dissent.